Exhibit 10.3

 

CERTAIN INFORMATION IDENTIFIED IN THIS DOCUMENT, MARKED BY BRACKETS AND
ASTERISKS (“[***]”),

HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10) OF REGULATION S-K UNDER THE
SECURITIES ACT OF 1933,

AS AMENDED, BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 



WORK ORDER

 

This Work Order (“Work Order”) is between Xenetic Biosciences, Inc., 40 Speen
St., Ste 102, Framingham, MA 01701 (“Sponsor”) and PJSC Pharmsynthez, №134,
Liter 1, Poselok Kuzmolovsky, St. Kapitolovo, Vsevolozhsky Raion, Leningradskaya
Oblast, 188663, Russia (“Pharms”) and relates to the Master Services Agreement
dated as of June 12, 2020 (the “Agreement”), which is incorporated by reference
herein. Pursuant to the Agreement, Pharms has agreed to perform certain services
in accordance with written Work Orders, such as this one, entered into from
time-to-time. This Work Order sets forth the obligations of the parties with
regard to conducting a Stage 1 study (as described in the Attachments to this
Work Order) of Sponsor’s XCART technology, under a protocol (the “Protocol”) to
be prepared and agreed by the Project Steering Committee (as described below).
Once the final Protocol is prepared, such Protocol, including any amendments
thereto, is incorporated herein by reference.

 

The parties hereby agree as follows:

 

1.        Work Order. This document constitutes a “Work Order” under the
Agreement and this Work Order and the services contemplated herein are subject
to the terms and provisions of the Agreement.

 

2.       Services and Payment of Fees and Expenses. The specific services
contemplated by this Work Order (the “Services”) and the related payment terms
and obligations are set forth on the following attachments, which are
incorporated herein by reference:

 

PROJECT ASSUMPTIONS ATTACHMENT 1 SCOPE OF WORK/BUDGET ATTACHMENT 2 TIMELINE
ATTACHMENT 3 PAYMENT SCHEDULE ATTACHMENT 4 MILESTONE//PAYMENTS ATTACHMENT 5
THIRD PARTY VENDORS ATTACHMENT 6

 

3.       Term. The term of this Work Order shall commence on the date of
execution and shall continue until the Services described in Attachment 2 are
completed, unless this Work Order is terminated in accordance with the
Agreement. If the Agreement is terminated or expires, but this Work Order is not
terminated or completed, then the terms of the Agreement shall continue to apply
to this Work Order until the Work Order is either terminated or completed.

 

4.       Amendments. No modification, amendment, or waiver of this Work Order
shall be effective unless in writing and duly executed and delivered by each
party to the other.

 

 

 



 1 

 

 

5.       Standard Operating Procedures. Pharms shall conduct the Study according
to the formats and procedures set forth in Pharms’s Standard Operating
Procedures (“SOPs”).

 

6.       Third Parties. The Third Party vendors who will be performing services
on the Study are set forth in Attachment 6. Sponsor has provided its written
consent and approves such Third Party vendors listed and referred to within this
Agreement.

 

7.       Project Steering Committee Members. The initial team leader and Party
representatives for the work conducted under this Work Order are:

 

Sponsor: 1 Curtis Lockshin, CSO; 2 Jeffrey Eisenberg, CEO

 

Pharms: 1 Dmitry Genkin, Member & Chairman of the Board of Directors; 2 Kirill
Surkov, CEO’s science advisor

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 



PJSC Pharmsynthez

Xenetic Biosciences, Inc.

   

By: /s/ Efim Prilezhaev

By: /s/ Curtis Lockshin, PhD.

           (signature)            (signature)    

Print Name: Efim Prilezhaev

Print Name: Curtis Lockshin, PhD

   

Title: CEO

Title: Chief Scientific Officer

   

Date: June 12, 2020

Date: June 12, 2020

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

ATTACHMENT 1: PROJECT ASSUMPTIONS

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3 

 

 

ATTACHMENT 2: SCOPE OF WORK/PROJECT BUDGET

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

ATTACHMENT 3: TIMELINE

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

ATTACHMENT 4: PAYMENT SCHEDULE

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 6 

 

 

ATTACHMENT 5: MILESTONES SCHEDULE AND PAYMENTS

(Stages defined in Exhibit A –Program Summary)

 

Table 1

 

Milestone Event Payment in USD Payment in Shares [***] $52,500 50,000 shares
[***] $472,500 450,000 shares [***] $525,000 500,000 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 7 

 

 

ATTACHMENT 6: THIRD PARTY AGREEMENTS

 

Shemyakin and Ovchinnikov Institute of Bioorganic Chemistry (Moscow)

 

Belarussian Research Center for Pediatric Oncology, Hematology and Immunology

 

Institute of Bioorganic Chemistry of NASB

 

Viciebsk Regional Clinical Oncological Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 8 

